Title: From John Adams to Benjamin Owen Tyler, 24 May 1818
From: Adams, John
To: Tyler, Benjamin Owen



Sir
Quincy May 24th 1818

I have received your Copy of the declaration of Independence for which I thank you. It is elegantly and exquisitely executed— I should think that our Harvard Colledge ought to be as proud of it, as of the Manuscript Copy of the Aphorisms of Hypocrites lately presented by Mr Nichols of London through Mr Boylston of Prince Princeton, which is said to be worth in England fifteen hundred Guineas.— Your name Sir, “Benjamin Owen Tyler” has affected me more than your declaration of Independence or Mr Nicholl’s Hypocrites.
My Fathers Oldest Sister was married to Mr Benjamin Owen. There Second Daughter Ruth was married to Mr Tyler of Uxbridge. These circumstances Amount to a probable if not a violent presumption that you are a Son or Grandson of that Match. It would give me pleasure to know that any relation of mine possessed so much ingenuity and such a perfect Mastership of the Pen.
I am, Sir, till better acquainted, your obliged humble / Servant

John Adams